DETAILED ACTION
This is responsive to the amendment filed 29 April 2022.
Claims 1-2, 5-6, 8-11, 21, 23-24 and 27-31 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
Regarding the prior art rejections, Applicant argues that Kim in view of Mixter fails to disclose the added limitations in claim 1. In particular, Applicant argues:
Kim at least fails to disclose the following features A and B: 
A. if so, outputting a response voice according to a preset response rule, such that after the user sends a wake-up word and before the user sends a command, the intelligent device outputs a voice to respond to the wake-up word; 
B. the step of outputting a response voice according to a preset response rule comprises: selecting randomly a response mode from at least two preset response modes, and outputting the response voice corresponding to the selected response mode; or determining a current time, determining a response mode associated with the current time from a preset correspondence between time periods and response modes, and outputting the response voice corresponding to the determined response mode; or in the case that outputting of a response voice is performed at least a second time, searching a last response mode in a pre-stored list of response modes, 
determining a response mode after the last response mode in the list as a current response mode according to their order in the list, and outputting the response voice according to the current response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time; or in the case that outputting of a response voice is performed at least a second time, selecting a target response mode different from the last response mode from at least two preset response modes, and outputting the response voice according to the target response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues:
Although Mixter discloses that in response to a hotword voice input to awaken the electronic device 190, the electronic device 190 generates and presents (e.g., outputs) a voice greeting that includes the first user's name (e.g., "Hello David," "Good morning Mary", where time has to be determined in order to ascertain that it is morning, see also "the voice- activated electronic devices 190 respond to voice commands by: generating and providing a spoken response to a voice command (e.g., speaking the current time in response to the question, "what time is it?", the voice output mode in Mixter is determined as a response to the content of the voice input, which can be a voice command, a streaming media content request, a news reading request, etc., that is, the voice-activated electronic device generates and provides a voice response in a targeted manner based on the content of the voice input from user (the content of the voice input from user may not include a wake-up word). Therefore, Mixter neither involves outputting a response to wake-up words in voice information, nor involves that the intelligent device is awakened and then outputs a voice in response to wake-up words between the user uttering the wake-up word and sending the voice command, and therefore fails to involve how to determine different response mode to respond to the current wake-up each time the method claimed is performed. Therefore, the technical solution of generating and providing a spoken response in accordance with the determination and with the content of the voice input from a user in Mixter is completely different from the technical solution of selecting different response mode to respond to wake-up in the present application.
However, Mixter explicitly discloses outputting a voice to respond to the wake-up word before the user sends a command (“A user may speak the hotword, wait for an acknowledgement response from the electronic device 190 (e.g., the electronic device 190 outputs a greeting), and them make a first voice request”, [0058]) and wherein the step of outputting a response voice according to a preset response rule comprises: selecting randomly a response mode from at least two preset response modes, and outputting the response voice corresponding to the selected response mode; or determining a current time, determining a response mode associated with the current time from a preset correspondence between time periods and response modes, and outputting the response voice corresponding to the determined response mode; or searching a last response mode in a pre-stored list of response modes, determining a response mode after the last response mode in the list as a current response mode according to their order in the list, and outputting the response voice according to the current response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time; or selecting a target response mode different from the last response mode from at least two preset response modes, and outputting the response voice according to the target response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time (“in response to a hotword voice input to awaken the electronic device 190, the electronic device 190 generates and presents (e.g., outputs) a voice greeting that includes the first user's name (e.g., "Hello David," "Good morning Mary")”, [0145] where time has to be determined in order to ascertain that it is morning, see also “the voice-activated electronic devices 190 respond to voice commands by: generating and providing a spoken response to a voice command (e.g., speaking the current time in response to the question, "what time is it?")”, [0042]).
Applicant's remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, all of Applicant’s arguments have been addressed and they are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11, 21, 23-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0012279) in view of Mixter et al. (US PGPub 2017/0025124).
Claim 1:
Kim discloses a voice response method, applicable to an intelligent device, comprising: 
receiving voice information sent by a user; determining whether the voice information contains a wake-up word (“the electronic device 140 receives an input sound by the sound sensor 270, at 1410. Then, the electronic device 140 detects a target keyword from the input sound based on a keyword detection model”, [0088]); and 
if so, outputting a response voice according to a preset response rule, such that after the user sends a wake-up word, the intelligent device outputs a voice to respond to the wake-up word (“Upon detection of the target keyword, … an acknowledgement sound is output based on the Ack sound data associated with the detected target keyword”, [0089], see also “when the electronic device 140 detects the target keyword "HEY ASSISTANT," it performs the function "ACTIVATE VOICE ASSISTANT" and generates an acknowledgement sound "MAY I HELP YOU?" in a voice tone”, [0076]).
Kim does not explicitly disclose that the intelligent device outputs the voice to respond to the wake-up word before the user sends a command and wherein the step of outputting a response voice according to a preset response rule comprises: selecting randomly a response mode from at least two preset response modes, and outputting the response voice corresponding to the selected response mode; or determining a current time, determining a response mode associated with the current time from a preset correspondence between time periods and response modes, and outputting the response voice corresponding to the determined response mode; or searching a last response mode in a pre-stored list of response modes, determining a response mode after the last response mode in the list as a current response mode according to their order in the list, and outputting the response voice according to the current response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time; or selecting a target response mode different from the last response mode from at least two preset response modes, and outputting the response voice according to the target response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time.
In a method similarly outputting a response voice to a user in response to a wake-up word, Mixter discloses outputting a voice to respond to the wake-up word before the user sends a command (“A user may speak the hotword, wait for an acknowledgement response from the electronic device 190 (e.g., the electronic device 190 outputs a greeting), and them make a first voice request”, [0058]) and wherein the step of outputting a response voice according to a preset response rule comprises: selecting randomly a response mode from at least two preset response modes, and outputting the response voice corresponding to the selected response mode; or determining a current time, determining a response mode associated with the current time from a preset correspondence between time periods and response modes, and outputting the response voice corresponding to the determined response mode; or searching a last response mode in a pre-stored list of response modes, determining a response mode after the last response mode in the list as a current response mode according to their order in the list, and outputting the response voice according to the current response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time; or selecting a target response mode different from the last response mode from at least two preset response modes, and outputting the response voice according to the target response mode, wherein, the last response mode is a response mode corresponding to the response voice recorded after the response voice was output last time (“in response to a hotword voice input to awaken the electronic device 190, the electronic device 190 generates and presents (e.g., outputs) a voice greeting that includes the first user's name (e.g., "Hello David," "Good morning Mary")”, [0145] where time has to be determined in order to ascertain that it is morning, see also “the voice-activated electronic devices 190 respond to voice commands by: generating and providing a spoken response to a voice command (e.g., speaking the current time in response to the question, "what time is it?")”, [0042]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of outputting a voice to respond to the wake-up word before the user sends a command and determining a current time, determining a response mode associated with the current time from a preset correspondence between time periods and response modes, and outputting Kim’s response voice corresponding to the determined response mode in order to provide dynamic greetings based on the time of day (such as “Good morning”) thereby allowing more human-like conversations with the voice assistant.
Claim 2:
Kim in view of Mixter discloses the method of claim 1, wherein the step of determining whether the voice information contains a wake-up word comprises: inputting the voice information into a pre-stored model for recognition, wherein the model is obtained by learning samples of voice information comprising the wake-up word; and determining whether the voice information contains a wake-up word according to a result of the recognition (Kim, [0032]-[0033]).
Claim 5:
Kim in view of Mixter discloses the method of claim 1, further comprising: receiving information for adjusting response modes sent by a cloud server; and adjusting a response mode configured on the intelligent device with the information for adjusting response modes (Kim, [0037]).
Claim 6:
Kim in view of Mixter discloses the method of claim 1, wherein the step of outputting a response voice according to a preset response rule comprises: determining a current time and news voice that corresponds to the current time (weather information) and is sent by the cloud server; and outputting the response voice and the news voices or checking whether a current time period is associated with a voice for a marked event, and if so, outputting the response voice and the voice for the marked event (Kim, “The electronic device 140 may then access weather information through the communication network 150 based on GPS (Global Positioning System) information of the electronic device 140, and display received weather information on the display screen 310. In addition, the electronic device 140 may also output the weather information by converting a text message "It's sunny in San Diego and the temperature is 74 degrees" to speech with the voice tone "FEMALE VOICE 2"”, [0087]).
Claim 8:
Kim in view of Mixter discloses the method of claim 6, further comprising: receiving update information sent by the cloud server, the update information comprising a time period and an associated voice for a marked event (text message); and adjusting a voice for a marked event stored on the intelligent device with the update information (Kim, “The electronic device 140 may then access weather information through the communication network 150 based on GPS (Global Positioning System) information of the electronic device 140, and display received weather information on the display screen 310. In addition, the electronic device 140 may also output the weather information by converting a text message "It's sunny in San Diego and the temperature is 74 degrees" to speech with the voice tone "FEMALE VOICE 2"”, [0087]).
Claim 11:
Kim in view of Mixter discloses a voice response apparatus, applicable to an intelligent device (Kim, Fig. 2 and [0039]), comprising modules for performing the steps of process claim 1 as shown above.
Claims 21, 24 and 27-29:
Kim in view of Mixter discloses an intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes (Kim, Fig. 2 and [0039], see also [0104]) that, when executed, cause the processor to perform the steps of process claims 1-2, 5-6 and 8 as shown above.
Claim 23:
Kim in view of Mixter discloses a non-transitory computer-readable storage medium for storing executable program codes (Kim, [0104]) that, when executed, carry out the voice response method of claim 1 as shown above.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0012279) in view of Mixter et al. (US PGPub 2017/0025124) and Nishikawa (US PGPub 2016/0049150).
Claim 9:
Kim in view of Mixter discloses the method of claim 1, but does not explicitly disclose wherein after the step of outputting a response voice according to a preset response rule, the method further comprises: determining the response voice as a noise to the intelligent device when the intelligent device receives the response voice; and eliminating the noise.
In a method similarly outputting a response voice, Nishikawa discloses wherein after the step of outputting a response voice, the method further comprises: determining the response voice as a noise to the intelligent device when the intelligent device receives the response voice; and eliminating the noise (“when audio is output from the speaker 15, the speech signal acquired by the speech acquisition unit 201 includes not only the speech spoken by the user, but also an echo component made up of the audio output from the speaker 15. For this reason, when speech recognition is conducted on the basis of speech signal that includes an echo component, there is a risk that the speech recognition may not be conducted accurately. Accordingly, the echo component made up of output audio information generated by the output audio generator 208 is removed from the speech signal acquired by the speech acquisition unit 201”, [0042]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining Kim’s outputted response voice as a noise to the intelligent device when the intelligent device receives the response voice; and eliminating the noise in order to improve speech recognition of the user’s voice by removing the echo generated by the response voice (see Nishikawa, [0106]).
Claim 30:
Kim in view of Mixter and Nishikawa discloses an intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes (Kim, Fig. 2 and [0039], see also [0104]) that, when executed, cause the processor to perform the steps of  process claim 9 as shown above.

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0012279) in view of Mixter et al. (US PGPub 2017/0025124) and Mulherkar (USPN 10,365,887).
Claim 10:
Kim in view of Mixter discloses the method of claim 1, wherein before the step of receiving the voice information sent by the user, the method further comprises: acquiring ambient sound information in the surroundings (“the sound sensor 270 may continuously receive the input sound stream”, [0044]); and wherein after the step of outputting a response voice according to a preset response rule, the method further comprises: receiving new voice information sent by the user (“outputs the acknowledgement sound "MAY I HELP YOU?" in the voice tone of "FEMALE VOICE 2." In response, a user 1310 may perform various operations through the voice assistant application by speaking voice commands”, [0086]) and analyzing the new voice information ([0087]). Kim does not explicitly disclose where the new voice information analyzing comprises determining target ambient sound information from the ambient sound information, wherein a time interval between the target ambient sound information and the new voice information is in a preset range; merging the new voice information and the target ambient sound information to merged voice information; and sending the merged voice information to the cloud server for analysis.
In a method similarly analyzing new voice information sent by a user, Mulherkar discloses where the new voice information analyzing comprises determining target ambient sound information from the ambient sound information, wherein a time interval between the target ambient sound information and the new voice information is in a preset range; merging the new voice information and the target ambient sound information to merged voice information; and sending the merged voice information to the cloud server for analysis (“the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104) ... audio data received by the device 110 may be stored in a buffer of the device 110 such that, when keyword audio data is recognized by the device 110, all of the audio data within the buffer is from a timeframe within the threshold time frame. The captured audio data is sent to the server 120 (illustrated as 106)”, col. 17, lines 20-47).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining target ambient sound information from the ambient sound information, wherein a time interval between the target ambient sound information and the new voice information is in a preset range; merging the new voice information and the target ambient sound information to merged voice information; and sending the merged voice information to the cloud server for analysis “to capture audio received prior to recognition and receipt of the keyword audio” in order to improve recognition result by providing context (see Mulherkar, col. 3, lines 47-56).
Claim 31:
Kim in view of Mixter and Mulherkar discloses an intelligent device, comprising a processor and a memory, wherein the memory is configured to store executable program codes (Kim, Fig. 2 and [0039], see also [0104]) that, when executed, cause the processor to perform the steps of  process claim 10 as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657